Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 1 of 12           PageID #: 147




                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I


   WILLIAM J. HOZEY,                          Case No. 20-cv-00021-DKW-RT

                Plaintiff,
                                              ORDER GRANTING MOTION FOR
         vs.                                  PARTIAL DISMISSAL

   CELLCO PARTNERSHIP, doing
   business as Verizon Wireless,

                Defendant.


                                   INTRODUCTION

        Defendant moves for dismissal of Plaintiff’s state law claim of age

  discrimination, arguing that the claim is unexhausted because Plaintiff neither filed

  the claim with the Hawai‘i Civil Rights Commission (HCRC) nor obtained a right-

  to-sue letter from the HCRC. In response, Plaintiff argues that he did exhaust his

  state law claim because he filed a complaint with the U.S. Equal Employment

  Opportunity Commission (EEOC) and Hawai‘i is a “deferral” state with a work

  share agreement between it and the EEOC. Plaintiff also argues that the instant

  motion to dismiss should be denied because it was untimely filed. Having

  evaluated these contentions, the motion to dismiss is GRANTED because Plaintiff

  has not received a right-to-sue letter from the HCRC. The Court further notes that
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 2 of 12             PageID #: 148




  the motion to dismiss was timely filed, given that Defendant has still not been

  properly served in this case.

                             PERTINENT BACKGROUND

        The parties have stipulated to the following facts. In March 2019, Plaintiff

  William J. Hozey filed with the EEOC a Charge of Discrimination against

  Defendant, alleging discrimination on the basis of age. 2/24/20 Stip. at ¶ 1, Dkt.

  No. 15; Charge of Emp’t Discrim. at 1, Dkt. No. 22-3. The Charge of

  Discrimination was not dual-filed with the HCRC. Stip. at ¶ 2. In September

  2019, Plaintiff received a Dismissal and Notice of Rights letter (“right-to-sue

  letter”) from the EEOC regarding the Charge of Discrimination. Id. at 3. The

  right-to-sue letter stated that Plaintiff could bring a lawsuit against Defendant

  under federal law based upon the Charge of Discrimination. Dismissal and Notice

  of Rights, Dkt. No. 22-4. The HCRC has not issued a right-to-sue letter to

  Plaintiff. Stip. at ¶ 5.

        On December 26, 2019, Plaintiff initiated this action in state court with the

  filing of a two-count complaint against Defendant. Compl., Dkt. No. 1-1. As

  pertinent to this Order, in his first claim, Plaintiff alleged that Defendant violated

  Hawai‘i Revised Statutes Section 378-2 by firing him due to his age. Id. at ¶ 23.

  In January 2020, Defendant removed Plaintiff’s action to this Court. Dkt. No. 1.


                                              2
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 3 of 12          PageID #: 149




        On May 20, 2020, Defendant filed the instant motion to dismiss, pursuant to

  Federal Rule of Civil Procedure 12(b)(6). Dkt. No. 22. On June 2, 2020,

  Plaintiff filed a Return and Acknowledgment of Service printed on a State of

  Hawai‘i form in which Plaintiff asserts that Defendant was served with a copy of

  the summons and complaint on February 24, 2020. Dkt. No. 24 at 1. One day

  later, Plaintiff filed his opposition to the motion to dismiss. Dkt. No. 25. On

  June 11, 2020, Defendant filed a reply in support of the motion to dismiss. Dkt.

  No. 26.

        This Order now follows.

                             STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(6) authorizes the Court to dismiss a

  complaint that fails “to state a claim upon which relief can be granted.” Rule

  12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

  8(a)(2). A court may consider certain documents attached to a complaint, as well

  as documents incorporated by reference in the complaint or matters of judicial

  notice, without converting a Rule 12(b)(6) motion to dismiss into a motion for




                                            3
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 4 of 12                       PageID #: 150




  summary judgment. United States v. Ritchie, 342 F.3d 903, 908–09 (9th Cir.

  2003).1

         When a complaint fails to state a claim, leave to amend should be given

  when “justice so requires.” Fed.R.Civ.P. 15(a)(2). Justice does not require leave

  to amend when (1) it would prejudice an opposing party, (2) it is sought in bad

  faith, (3) it would produce an undue delay in litigation, (4) it would be futile, or (5)

  there has been repeated failure to cure a deficiency. Abagninin v. AMVAC Chem.

  Corp., 545 F.3d 733, 742 (9th Cir. 2008); AmerisourceBergen Corp. v. Dialysist

  West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

                       RELEVANT EXHAUSTION PRINCIPLES

         After the filing of a complaint with the HCRC, the HCRC must determine

  within 180 days of the filing whether there is reasonable cause to believe an

  unlawful practice has occurred. Haw. Rev. Stat. § 368-13(b). If the HCRC

  determines that there is no reasonable cause to believe an unlawful practice has



  1
   Accordingly, the Court and the parties agree that the Court may consider the EEOC Charge of
  Discrimination and right-to-sue letter, which are attached to the motion to dismiss, because they
  are incorporated by reference in the complaint. See Compl. at ¶¶ 4-5; see also Dkt. No. 22-1 at
  5; Dkt. No. 25-1 at 5. As for the two exhibits attached to Plaintiff’s opposition, the Court agrees
  with Defendant that there is no discernible relevance to either. The first, Dkt. No. 25-3, appears
  to concern the complaint procedure for claims against the City and County of Honolulu, which is
  not a defendant here. The second, Dkt. No. 25-4, appears to be an “Inquiry Information” form
  that has no apparent relevance here, given that the Charge of Discrimination is in the record.
  Therefore, the Court does not consider those documents in this Order.

                                                   4
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 5 of 12             PageID #: 151




  occurred, the HCRC must promptly notify the parties in writing and indicate to the

  complainant that he may bring a civil action under pertinent state law. Id. at

  § 368-13(c). The HCRC may also issue a notice of right to sue upon written

  request of the complainant. Id. § 368-12. The complainant has 90 days from

  receipt of the notice of right to sue to bring a civil action. Id. This procedure

  applies equally to claims of discrimination brought under Section 378-2. Id. §§

  368-11, 378-4. “The logical implication of the legislature’s decision to authorize

  the [HCRC] to issue a right to sue is that it was a precondition to bringing a civil

  action for violation of [Section] 378-2; if it were not, the power to issue a right to

  sue would have been meaningless.” Ross v. Stouffer Hotel Co. (Haw.) Ltd., Inc.,

  879 P.2d 1037, 1043 (Haw. 1994); see also Schefke v. Reliable Collection Agency,

  Ltd., 32 P.3d 52, 60 n.5 (Haw. 2001) (“Under the provisions of [Sections] 368-11,

  368-12, and 378-4, Plaintiff could not bring his compensation discrimination claim

  until he received a notice of right to sue.”).

                                      DISCUSSION

        The Court addresses the following two issues in turn: (1) whether Defendant

  timely filed the instant motion to dismiss; and, if so, (2) whether Plaintiff has

  exhausted his administrative remedies with respect to his claim under Section 378-

  2.


                                              5
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 6 of 12           PageID #: 152




        1.     Timeliness of the Motion to Dismiss

        The answer to this question is straightforward. Defendant has still not been

  properly served in this case and, therefore, its motion to dismiss cannot be

  untimely. In support of this argument, Plaintiff contends that Defendant was

  served on February 24, 2020 with the complaint and summons. Dkt. No. 25-1 at

  8. While, arguably, Defendant may have received a copy of a complaint, Plaintiff

  presents no evidence that Defendant has been served with a summons issued by

  this Court. Instead, Defendant relies upon a summons issued by the state court

  from where this case was removed. Dkt. No. 24 at 1; Dkt. No. 24-1 at ¶ 4. The

  problem with that is Plaintiff used the state-issued summons after this case was

  removed from state court. As Defendant explains in its reply, this is not

  something Plaintiff is permitted to do. See Dkt. No. 26 at 2-3; see also Lee v.

  Winix, Inc., 2006 WL 8434724, at *1 (C.D. Cal. July 24, 2006) (quashing service

  when, two months after removal, the plaintiff served the defendant with a state

  court summons). As a result, the Court rejects Plaintiff’s argument that the

  motion to dismiss was untimely filed, given that the time to file one has not begun

  to run. See Fed.R.Civ.P. 12(a)(1)(A)(i) (providing that an answer must be served

  within 21 days of being served with the summons and complaint); Fed.R.Civ.P.

  12(b) (providing that a motion to dismiss must be made before pleading).


                                            6
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 7 of 12           PageID #: 153




        2.     Exhaustion

        While the answer to this question is more nuanced than the previous one, the

  Court finds that Plaintiff’s claim under Section 378-2 must be dismissed in light of

  his failure to obtain a notice of right to sue from the HCRC.

        The Court starts with what the parties apparently do not dispute. The only

  charge of discrimination Plaintiff has made was with the EEOC, and the only right-

  to-sue letter Plaintiff has received is from the EEOC. In other words, Plaintiff

  does not dispute that he did not file a claim before the HCRC, and he has not

  received a notice of right to sue from the HCRC.

        Nonetheless, the parties disagree on the effect of the proceeding before the

  EEOC. Defendant argues that, because Plaintiff has failed to file a charge of

  discrimination with or receive a notice of right to sue from the HCRC, Plaintiff has

  failed to exhaust his statutorily required administrative remedies. Plaintiff, on the

  other hand, argues that, because Hawai‘i is a “deferral” state with a work share

  agreement between it and the EEOC, the Charge of Discrimination filed with the

  EEOC is sufficient to constitute a filing with the HCRC.

        Although the Court may agree with Plaintiff that, due to the work share

  agreement between Hawai‘i and the EEOC, the charge filed with the EEOC can be

  deemed as having been filed with the HCRC, that only gets Plaintiff half way to


                                            7
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 8 of 12                      PageID #: 154




  exhaustion. He was also required to obtain a notice of right to sue from the

  HCRC, something which he acknowledges he did not do. Moreover, there is no

  law, statute, regulation, or other authority of which the Court is aware providing

  that receipt of a right-to-sue letter from the EEOC constitutes receiving a right-to-

  sue letter from a state agency, even one with a work share agreement. Therefore,

  as more fully set forth below, the motion to dismiss is granted.

         First, federal regulations indicate that, assuming a work share agreement

  exists between Hawai‘i and the EEOC,2 filing a charge of discrimination with the

  latter constitutes filing a charge with the former. More specifically, “[c]harges

  received by one agency under the agreement shall be deemed received by the other

  agency for purposes of [Section] 1626.7.” 29 C.F.R. § 1626.10(c).3 Here, it is

  undisputed that the EEOC received Plaintiff’s Charge of Discrimination in March

  2019. Stip. at ¶ 1. Therefore, in light of Section 1626.10(c), the HCRC was

  “deemed” to have received the same charge also in March 2019. The fact that

  Plaintiff did not affirmatively file a separate charge with the HCRC, or the fact that




  2
    For purposes of the instant motion, although Plaintiff has not provided any affirmative proof of
  the existence of a work share agreement, the Court assumes that such an agreement exists
  between Hawai‘i and the EEOC. See E.E.O.C. v. NCL Am. Inc., 504 F. Supp. 2d 1008, 1010 (D.
  Haw. 2007) (“It is also undisputed that Hawaii is a ‘worksharing’ state such that administrative
  claims with the EEOC are deemed ‘dual-filed’ with the [HCRC] (or vice versa).”).
  3
    Section 1626.7 concerns the timeliness of a charge of discrimination. 29 C.F.R. § 1626.7.

                                                  8
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 9 of 12                      PageID #: 155




  the EEOC appears to have failed to provide the HCRC with a copy of the Charge

  of Discrimination, is, thus, irrelevant.4 This, however, is only half the battle that

  Plaintiff must overcome in order to exhaust his administrative remedies.

         The second half is showing that Plaintiff received a notice of right to sue

  from the HCRC. See Ross, 879 P.2d at 1043; Schefke, 32 P.3d at 60 n.5.

  Plaintiff agrees that he has never received such a notice from the HCRC. Stip. at ¶

  5. Moreover, Plaintiff points the Court to no similar regulation (or any other

  authority) such as Section 1626.10(c) providing that, when the EEOC issues a

  right-to-sue letter, the HCRC is “deemed” to have issued the same.5 Instead,

  Plaintiff only asserts that he fully complied with the EEOC’s procedures and took

  “all affirmative acts upon which an individual is on notice[,]” and thus, should be

  “deemed” to have exhausted his administrative remedies. Dkt. No. 25-1 at 10.

  Putting aside that Plaintiff does not base this argument on any law, he also ignores



  4
    In its reply, Defendant contends that Plaintiff cannot now go back on the stipulated facts with
  which the parties agreed. Specifically, Defendant contends that Plaintiff cannot now say that
  the HCRC received a charge of discrimination when Plaintiff agreed in the stipulation that the
  HCRC did not. Dkt. No. 26 at 10-12. Plaintiff, however, need not renege in the manner
  suggested by Defendant. In light of Section 1626.10(c), the HCRC was “deemed” to have
  received a copy of the Charge of Discrimination, irrespective of whether the HCRC actually
  received it.
  5
    The answer why there is no such similar regulation appears straightforward. Notably, it would
  seem odd for the EEOC’s decision to issue a right-to-sue letter to be “deemed” the equivalent of
  a state agency doing the same, given that the state agency may well reach a different outcome
  after evaluating the charge of discrimination.

                                                  9
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 10 of 12                          PageID #: 156




  that he has not taken “all affirmative acts” to achieve exhaustion. Most notably,

  he has not made “written request” upon the HCRC to issue him a notice of right to

  sue, as he is allowed to under Hawai‘i law. See Haw. Rev. Stat. § 368-12.6 As

  such, Plaintiff presents no valid argument explaining his failure to exhaust

  administrative remedies.7

         The resulting question, then, is what happens to Plaintiff’s Section 378-2

  claim. If the state exhaustion requirement is jurisdictional, then Plaintiff’s claim

  must be dismissed. See Ramirez-Castellanos v. Nugget Market, Inc., 2020 WL

  2770060, at *4 (E.D. Cal. May 28, 2020). If, however, state exhaustion is “a



  6
    In his opposition to the motion to dismiss, Plaintiff also appears to assert that he did all he could
  to exhaust his administrative remedies because the “filed EEOC form only queries whether a
  claim was previously filed with another Agency.” Dkt. No. 25-1 at 10. That, however, is
  entirely inaccurate, given that Plaintiff did not use an EEOC form in making his Charge of
  Discrimination. Rather, he appears to have used a self-created form. See Dkt. No. 22-3.
  7
    See Jones v. Grinnell Corp., 235 F.3d 972, 975 (5th Cir. 2001) (“the EEOC’s right to sue letter
  cannot substitute for a [state agency] right to sue letter.”); Whitmore v. O’Connor Mgmt., Inc.,
  156 F.3d 796, 800 (8th Cir. 1998) (a work-share agreement between the EEOC and Missouri
  does not obviate the need for a right-to-sue letter from the state agency); Ramirez-Castellanos v.
  Nugget Market, Inc., 2020 WL 2770060, at *4 (E.D. Cal. May 28, 2020) (explaining that
  “although Plaintiffs’ had their EEOC right-to-sue letter prior to commencing this suit, an EEOC
  notice does not satisfy the jurisdictional requirement of exhaustion of remedies as to [state law]
  claims.”) (quotation omitted); Meyer v. Iowa Mold Tooling Co., Inc., 2000 WL 34031796, at *4,
  7-8 (N.D. Iowa Aug. 15, 2000) (finding the failure to obtain a right-to-sue letter from the state
  agency was “fatal” to the plaintiff’s claim, even though the plaintiff had obtained such a letter for
  the same claim from the EEOC); see also Ross, 879 P.2d at 1043 (receipt of an HCRC notice of
  right to sue is a “precondition” to bringing a claim under Section 378-2); Schefke, 32 P.3d at 60
  n.5; cf. Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1105 (9th Cir. 2008) (presenting the
  converse, “a plaintiff may proceed absent such a letter [from the EEOC], provided that she has
  received a right-to-sue letter from the appropriate state agency.”).


                                                    10
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 11 of 12              PageID #: 157




  condition precedent, although not a jurisdictional prerequisite,” it may be “possible

  to cure the defect by obtaining a right-to-sue letter after filing the case[.]”

  Whitmore v. O’Connor Mgmt., Inc., 156 F.3d 796, 800 (8th Cir. 1998). The Court

  is not aware of, and the parties do not address, any case from the Hawai‘i courts

  deciding whether the need to administratively exhaust a claim under Section 378-2

  is a jurisdictional prerequisite or a curable defect. Nevertheless, the Court need

  not resolve that issue in this case because, under either scenario, Plaintiff’s Section

  378-2 claim is subject to dismissal.

        Notably, even though Plaintiff was not in receipt of a notice of right to sue

  from the HCRC at the time of initiating this lawsuit and even though the instant

  motion to dismiss fully apprised Plaintiff of this deficiency, Plaintiff has taken no

  steps to cure it. As mentioned above, this is something Plaintiff could have done

  simply by making a written request to the HCRC pursuant to Section 368-12.

  Moreover, Plaintiff has not taken that (or any other) step, even though he has been

  represented by counsel since filing the Charge of Discrimination with the EEOC.

  Therefore, Plaintiff’s Section 378-2 claim must be dismissed. See Whitmore, 156

  F.3d at 800-801 (affirming the dismissal of state claims where the plaintiff made

  no attempt to obtain a right-to-sue letter); see also Andrade v. Cty. of Haw., 451

  P.3d 1, 14 (Haw. Ct. App. 2019) (affirming the dismissal of a claim under Section


                                              11
Case 1:20-cv-00021-DKW-RT Document 32 Filed 06/22/20 Page 12 of 12            PageID #: 158




  378-2 where the plaintiff failed to initiate a proceeding before the HCRC and did

  not obtain a right-to-sue letter); cf. Luceus v. Rhode Island, 2016 WL 7971311, at

  *4 (D.R.I. Dec. 13, 2016) (finding that obtaining a state right-to-sue letter after

  commencing the lawsuit cured the lack of one prior to filing).

                                     CONCLUSION

        For the reasons discussed herein, the motion to dismiss count one, Dkt. No.

  22, is GRANTED.

        IT IS SO ORDERED.

        DATED: June 22, 2020 at Honolulu, Hawai‘i.




  William J. Hozey v. Cellco Partnership; Civil No. 20-00021 DKW-RT;
  ORDER GRANTING MOTION FOR PARTIAL DISMISSAL




                                             12
